Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 7 September 1782
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir,
                     Princeton, Septer 7th 1782
                  
                  I have the honor to send to your Excellency a Letter which the chevalier de la Luzerne begs you would send by the Dragoons established on the road to Boston for carrying on the correspondance.  It contains a generous offer made by congress to the King of a 74. gun ship.
                  The News which I have here of the British fleet, are that Admiral Pigot is got into Newyork with very few ships, himself in a bad state of health and that Admiral Hood with the greatest part of the fleet has sailed for halifax.  If your Excellency has the same intelligence confirmed, I beg you would send my Letter to Mr De Vaudreuil.  It is however certain that Mr Dumas D.Q.M.G. has seen yesterday a great part of the fleet under sail before the hook.
                  I expect that I shall arrive with the first division on the 14th at haverstraw, the 2d division will arrive on the 15th and I promise to myself a great pleasure in embracing your Excellency.  I am with respect and personal attachment Sir, your Excellency’s most obedient & humble Servant
                  
                     le cte de rochambeau
                  
               